Citation Nr: 1016236	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1968 until May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In November 1972, the North Carolina Department of Veterans 
Affairs (NCDVA) was appointed to represent the Veteran, 
however, in correspondence dated August 2009, the NCDVA 
revoked its power of attorney, and the Veteran further 
confirmed this in October 2009 by submitting a request to 
revoke his representative's authority to act.  The Veteran is 
currently acting as a pro se claimant.

The issues of service connection for right and left upper and 
lower neuropathy secondary to diabetes type II, service 
connection for tinnitus, increased rating for diabetes type 
II conditions, and service connection for foot conditions 
secondary to diabetes type II are being referred back to the 
RO because these conditions have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's symptoms of PTSD have resulted in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2007 
letter, which advised the Veteran of what information and 
evidence is needed to substantiate a claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.  The letter further advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  A May 2008 letter advised the Veteran of 
what is needed to support his claim for a higher evaluation 
and provided relevant rating criteria for evaluating his 
service-connected PTSD.  The claim was last adjudicated in 
September 2008.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice 
is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because 
the notice that was provided before service connection was 
granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, a 
VA examination report, and a private examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument in support of his claim.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Pertinent Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009) where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an increased 
initial rating of 70 or 100 percent for PTSD that is 
currently rated at 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective May 3, 2007.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school.  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Turning to the evidence, the record shows that the Veteran 
underwent a VA psychiatric examination in August 2007.  On 
that occasion, he reported the following PTSD symptoms: a few 
panic attacks; intrusive recollections of his in-service 
combat experiences; feeling estranged and detached from those 
close to him; increased irritability with angry outbursts; 
avoidance of anything that may trigger his stressors; 
suicidal and homicidal thoughts without intent; hyper 
vigilance; anxiety reactions; and nightmares.  

At his August 2007 VA examination, it was noted that the 
Veteran was not on any medications, and he did not have any 
of the following symptoms: impulsivity; delusions; impaired 
judgment; inappropriate obsessive or ritualistic behaviors; 
violent episodes since a 1970's assault charge; long-term 
memory loss; or panic attacks occurring more than once a 
week.  A mental status evaluation reflected that he was 
dressed and groomed appropriately, cooperative, polite, 
alert, and fully oriented, with good eye contact, 
unremarkable motor function, hesitant speech, constricted 
affect, a rambling thought process, ruminations in thought 
content, normal remote memory and mildly impaired recent 
memory, and good insight and judgment capacity.  Despite the 
Veteran reporting that he had lost several jobs in the past 
due to anxiety, it was noted that the Veteran had maintained 
steady employment as an orderly for the last two years and in 
the last 12 month period had only missed a few days of work 
due to his symptoms.  It was also noted that the Veteran is 
currently married with children, and that he is capable of 
handling the household finances.  Also, his children have 
complained that he treats them as if they are in the 
military.

The August 2007 VA examiner diagnosed the Veteran with 
chronic PTSD, and assigned a GAF score of 55.  The examiner 
classified the Veteran's psychiatric incapacity as moderate, 
and stated that the Veteran seemed to be functioning poorly 
both interpersonally and socially.  Furthermore, while the 
Veteran has experienced occupational difficulties such as 
decreased concentration and poor social interaction due to 
his symptoms of PTSD, he has also demonstrated an ability to 
maintain steady employment for the past 2 years as an 
orderly.

In October 2007, the Veteran underwent an examination at 
Psychological Consulting Services, where he further reported 
much more severe symptoms of PTSD than in his VA examination 
taking place only two months prior,  such as:  getting out of 
bed multiple times throughout the night to check the doors 
and locks of his home, sleeping with a gun and machete at his 
side, seeing shadows in his peripheral vision, an inability 
to attend funerals, losing jobs due to fights or getting fed 
up and quitting, and sometimes spacing out while driving and 
forgetting where he is at - even on familiar routes.  The 
report further states that he finds construction work best 
for him because he can be alone and work outside.  

The private examiner diagnosed the Veteran with PTSD and 
evaluated the Veteran as cooperative with a good appearance 
and normal dress.  The examiner further noted the Veteran had 
a dysthymic affect, with limited insight and judgment, 
unremarkable speech and thought processes, and that he did 
not have any psychomotor agitations or homicidal or suicidal 
ideations. Consequently, the examiner opined that the 
Veteran's symptoms have interfered significantly in his 
personal, social, and professional life.  In addition, due to 
his lack of sleep, concentration, and memory, the examiner 
noted that he is unable to learn new skills.  As such, the 
examiner concluded that, due to the severity and chronicity 
of his symptoms and a poor prognosis for recovery, the 
Veteran is considered permanently and totally disabled, thus, 
unemployable due to his service-connected PTSD.  The examiner 
assigned a GAF score of 37.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's PTSD is appropriately evaluated as 30 percent 
disabling since the effective date of service connection on 
May 3, 2007.  The competent medical evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
moderate in degree, and that his disability has not been 
productive of any of the following symptoms: circumstantial, 
circumlocutory, or stereotyped speech; impaired long-term 
memory; impaired judgment; impaired abstract thinking or 
panic attacks more than once a week.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

The Board is mindful that the Veteran was assessed a GAF 
score of 37 and that he reported more severe symptoms at his 
private October 2007 examination than at his August 2007 VA 
examination.  However, because his VA examination was only 
two months prior, and because the VA examiner expressed a 
sound medical rationale for all opinions expressed therein, 
the Board finds the August 2007 VA PTSD evaluation to be more 
probative in regards to the Veteran's PTSD symptomatology.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, while the VA examiner noted that the Veteran has 
experienced troubles in his work and personal relationships 
due to his PTSD symptomatology, he, nonetheless, has been 
able to maintain employment for the last two years as an 
orderly missing no more than a few days of work over the past 
12 months, that he is capable of managing his financial 
affairs, and that he has maintained his marriage with his 
wife since returning from service.  The private examiner, on 
the other hand, merely stated in conclusory terms an opinion 
that the Veteran was permanently and totally disabled and 
unemployable.  Moreover, while the Veteran reported the 
occupation of an orderly in his VA examination, and a past 
occupational history in textiles, the private examination, 
only two months later, reported that his occupation was in 
outdoor construction and made no mention of when or why the 
Veteran was no longer able to maintain his occupation as an 
orderly.  Additionally, the private examiner reported 
frequent loss of jobs due to fights, yet in the August 2007 
VA examination, the Veteran reported that besides a physical 
confrontation with his wife upon returning from service, that 
he did not have any problems with physical confrontations.  

Moreover, it is significant to reiterate that the Rating 
Schedule does not assign disability percentages based solely 
on GAF scores.  See 38 C.F.R. § 4.130 (2009).

In light of the above, the Board concludes that the Veteran's 
PTSD has been appropriately addressed by the 30 percent 
evaluation already assigned under Diagnostic Code 9411 since 
the effective date of service connection on May 3, 2007.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board has considered whether the Veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2009).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased initial disability rating in 
excess of 30 percent for PTSD is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


